Citation Nr: 0614571	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
January 1993.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2004 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of entitlement to service connection for headaches 
and an increased rating for a left knee disability are 
addressed in the REMAND that follows the order section of 
this decision.


FINDING OF FACT

The veteran's diastolic blood pressure readings are not 
predominantly 110 or more and his systolic readings are not 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was provided notice required by the VCAA and the 
implementing regulation in a letter mailed in January 2004, 
prior to the RO's initial adjudication of the claim.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit and identify pertinent 
evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating for his hypertension, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted for the 
veteran's hypertension.  Consequently, an effective date for 
a higher disability evaluation will not be assigned, so there 
can be no possibility of any prejudice to the appellant in 
not notifying him of the evidence pertinent to that element.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, he has been afforded appropriate examinations.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulation.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

The Rating Schedule provides that a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or if there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication is required for control.  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101 
(2005).


Analysis


In the present case, the evidence does not show that the 
veteran has either diastolic pressure of 110 or more or 
systolic pressure of 200 or more as contemplated by a higher 
disability evaluation.  Private medical records dated from 
2000 to 2003 show that the veteran's diastolic pressure 
ranged from a low of 88 in September 2002 and May 2003 to a 
high of 108 in April 2002.  At no time, did he have diastolic 
pressure of 110 or more.  His systolic pressure ranged from a 
low of 130 in May 2000 to a high of 188 in February 2002.  At 
no time did he have systolic pressure of 200 or more.  

Similar blood pressure readings were noted during VA 
examination in January 2004.  At that time, the veteran had 
recorded blood pressure of 134/90; 136/90; and 132/88.  The 
veteran was currently on medication, was actively watching 
his diet, and was trying to loose weight.  

As the veteran has had no blood pressure diastolic readings 
of 110 or higher and no systolic blood pressure readings of 
200 or higher, a rating in excess of 10 percent for the 
veteran's hypertension is not warranted. 


ORDER

An increased rating for hypertension is denied.


REMAND

The veteran contends that service connection is warranted for 
a headache disorder because it is etiologically related to 
his service-connected hypertension.  While the veteran was 
afforded a VA examination in January 2004 VA addressing his 
headaches, the report of this examination is inadequate for 
adjudication purposes.  VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

While the examiner opined that the veteran's headaches were 
not likely secondary to his hypertension, he did not proffer 
an opinion as to whether it is at least as likely as not that 
the veteran's current headaches are etiologically related to 
his active service.  In addition, the record does not show 
that the physician who conducted the January 2004 examination 
had access to the veteran's claims folder or service medical 
records in connection with the examination.  While the 
examiner opined that the veteran's headaches were not related 
to his hypertension, the examiner did not comment on the 
veteran's extensive history of headaches during service.  In 
this regard, the Board notes that the veteran's service 
medical records show that he complained of headaches from 
March to July 1988.  The diagnosis during that time was 
muscular tension headaches.  He later presented with 
complaints of headaches in October 1992.  He was concerned 
that his headaches were due to elevated blood pressure.  The 
assessment at the time was hypertension.  Similarly, the 
report of his service separation examination in January 1993 
shows complaints of frequent or severe headaches.  The 
examining physician noted that the veteran had severe 
headaches when he was diagnosed with hypertension.  On 
remand, the veteran should be afforded a new examination 
addressing the etiology of any current headache disorder.  

Similarly, the Board is of the opinion that a new VA 
examination would be probative in ascertaining the current 
level of disability associated with the veteran's service-
connected left knee disability.  Private medical records 
dated in December 2003 indicate that surgery on the veteran's 
left knee was contemplated "sometime in the near future."  
While the veteran had a VA examination in January 2004 that 
addressed his left knee disability, the report of this 
examination is not adequate for rating purposes.  The 
examiner did not discuss the veteran's private medical 
evidence suggesting surgery was needed.  Similarly, the 
examiner did not attempt to quantify the extent of any 
additional functional loss due to pain during flare-ups or 
after repeated use, and did not indicate whether any 
weakness, fatigability or incoordination was exhibited.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  On remand, the veteran should be afforded a new 
examination addressing the severity of his service-connected 
left knee disability.

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
provided.

In light of the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and etiology of any currently present 
headache disorder.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed. 

Based upon the examination results and 
the review of the claims folder, the 
examiner should answer the following 
questions with respect to each currently 
present disability manifested by 
headaches. 

Is at least as likely as not (i.e. 50 
percent or greater probability) that the 
disorder was present in service and if 
so, did the disorder clearly and 
unmistakably exist prior to the veteran's 
entrance onto active duty?  

With respect to any such disorder which 
the examiner believes existed prior to 
the veteran's entrance onto active duty, 
did the disorder clearly and unmistakably 
undergo no chronic increase in severity 
during or as a result of service?

With respect to any currently present 
disability manifested by headaches which 
the examiner believes was not present 
during military service, is it at least 
as likely as not (i.e. 50 percent or 
greater probability) that the disorder is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by the service-
connected hypertension?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The veteran should also be afforded a 
VA examination to determine the current 
degree of severity of his left knee 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the left knee.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner also should provide an 
opinion concerning the degree of severity 
of any instability or subluxation of the 
left knee.  The examiner should also 
determine if the knee locks and if so the 
frequency of the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's left knee disability and his 
ability to work.

The supporting rationale for each opinion 
expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


